Martin, J.
delivered the opinion of the court. The plaintiff claims a slave in the defendant's possession; the latter pleaded the general issue, prescription and title.——He had a verdict and judgment, and the plaintiff appealed.
*249West'n Dis'ct
October, 1826.
Our attention is drawn to five bills of exceptions. 1. The first is taken by the plaintiff to the opinion of the court in permitting a witness to be sworn to prove the amount of certain debts due on notes and receipts’ on the ground that the notes and receipts were neither produced nor accounted for.
We think the court erred, the written being the best evidence.
2. The next was on the court permitting a bond of Richard Adams, to the sheriff of Avoyelles, for the production into court of a certain slave, supposed to be the one sued for, to be read in evidence.
We think the court erred. Richard Adams not being the plaintiff, nor a party to the suit, and it being not pretended that he acted by the authority of the plaintiff, the latter could not be bound by any act of the former.
3. The next was to the introduction, by the defendant, of the plaintiff’s receipt to a person thro’ whom the slave is claimed by the defendant. The plaintiff’s counsel urged that this document was irrelevant, and offered to establish a set off against the demand of a slave.
*250We think the court did not err. The paper was proper testimony to establish the ratification of the sale by the plaintiff's receipt of the price.
4. The fourth was to the introduction of a transfer of the slave from Doughty, and a subrogation of the latter’s claim on the plaintiff to the defendant.
We think the court erred, as the title to the slave, in Doughty, nor his power to sell him were shewn, and as the debts to which the defendant was subrogated are not the object of the present suit.
5. The fifth was to the defendant’s being allowed to give in evidence a conversation between the plaintiff and Doughty, in which the former ratified and confirmed the sale made by the latter of the slave sued for.
We think the court erred. The ratification or confirmation of the sale of a slave, is a covenant tending to the disposal of him, and no parol evidence can be received of it. Civ. code 304, art. 241.
The last was to the introduction of evidence of a conversation between the plaintiff and Doughty, at the time the former signed certain receipts to the latter.
*251We think the court erred. A receipt is an act, and no evidence can be received of what is said before, at the time of signing an act or since. Id. art. 242.
We are pressed by the plaintiff’s counsel to act on the evidence on the record, after rejecting the part of it that was irregularly admitted.
The defendant having prayed for a jury, has a right to have the facts acted on by them. He, perhaps, had a right to think the evidence legal, when the court admitted it, and had it been rejected be might have supplied its defect by other evidence.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, the verdict set aside, and the case remanded, with directions to the judge not to permit parol evidence to go to the jury of the amount of debts, ascertained by notes and receipts, neither produced nor accounted for, nor of the conversations of the plaintiff tending to establish the sale of a slave, or of what he said at the time he signed a re*252ceipt. And it is ordered that the defendant and appellee pay costs in this court.
Boyce for the plaintiff, Bullard for the defendant.